Citation Nr: 0806098	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-35 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for lung disability, claimed 
as residuals of pneumonia, and, if so, whether the reopened 
claim should be granted.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active military service from December 1945 to 
December 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran's appeal has been advanced on the Board's docket 
by reason of his advanced age.  See 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2007). 


FINDINGS OF FACT

1.  Service connection for lung disability was denied in 
August 1950 and March 1993 rating decisions; the veteran was 
notified of the decisions and of his appellate rights, but 
did not appeal either decision.

2.  The evidence received since the March 1993 rating 
decision is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claim.  

3.  A chronic lung disorder was not present in service; lung 
disability did not originate during the veteran's period of 
service or until decades thereafter, and is not otherwise 
related to that period of service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim for service connection for lung disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

2.  Lung disability was not incurred in or aggravated by 
active service, nor may service connection be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties to notify and assist

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  

In light of the Board's reopening of claim, any deficiency 
regarding new and material evidence notice is not 
prejudicial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006)

In the present case, VA provided the veteran with the 
contemplated notice in a January 2005 correspondence, except 
for notice concerning the initial disability rating and 
effective date to be assigned in the event service connection 
is granted for his claimed disorder.  He was provided with 
notice as to those latter two matters in a March 2006 
communication, following which his claim was readjudicated in 
a June 2006 supplemental statement of the case.  The veteran 
therefore has received the notice to which he is entitled as 
to his claim, and there is no prejudice flowing from the 
timing of notice in this case.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24  (Fed. Cir. 2007) (a supplemental 
statement of the case can serve as a means of readjudication 
following 38 U.S.C.A. § 5103(a)-compliant notice; where such 
notice is followed by a readjudication, any timing error is 
cured). 

In short, the January 2005 and March 2006 notice letters 
collectively provided 38 U.S.C.A. § 5103(a)-compliant notice, 
and any timing deficiency has been cured by the issuance of 
the June 2006 supplemental statement of the case, obviating 
any need to address whether the veteran was prejudiced by a 
notice error in this case.  Compare Sanders v. Nicholson, 487 
F.3d 881, 891 (Fed. Cir. 2007) (holding that any error in a 
Veterans Claims Assistance Act notice should be presumed 
prejudicial, and that VA has the burden of rebutting this 
presumption).

Based on the procedural history of this case, the Board 
concludes that VA has complied with any duty to notify 
obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.  In this regard, the Board notes that 
the veteran testified at his March 2006 hearing that he was 
treated at the Scott & White Hospital for pneumonia in 2004 
or 2005.  Although VA did not attempt to obtain any more 
recent records from that facility, the veteran did not 
authorize VA to obtain such additional records, and in any 
event, the veteran himself thereafter submitted recent 
records from the referenced facility.  

The Board additionally notes that a December 2005 clinical 
record by Dr. B. Miller documents the veteran's assertion 
that he was rejected for employment by "Alcoa" in 1955 or 
1956 because of a lung abnormality.  Although records from 
the referenced company are not on file, the veteran has 
neither authorized VA to obtain any extant records from the 
company, nor even requested that VA obtain any such records, 
despite the January 2005 notice letter with enclosed 
authorization forms.  See 38 U.S.C.A. § 5103A(b) (West 2002) 
(VA shall make reasonable efforts to obtain relevant records 
that the claimant adequately identifies to VA and authorizes 
VA to obtain).  See also Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (the duty to assist is not always a one-way 
street, and if a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence).  Moreover, given that the veteran has not 
suggested that any "Alcoa" records would show anything 
other than the presence of a lung abnormality more than 7 
years after service, the Board concludes that there is no 
indication those records are otherwise relevant to this case.  
The Board therefore finds that the duty to assist the veteran 
in this case with respect to obtaining records has been 
fulfilled.

The record also reflects that the veteran was afforded 
several VA examinations in connection with his claim.  In 
sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

II.  New and material evidence

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  Service incurrence of 
bronchiectasis during wartime service may be presumed if 
manifested to a compensable degree within one year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

An August 1950 rating decision denied entitlement to service 
connection for lung disability.  The veteran was notified of 
the decision and of his appellate rights with respect 
thereto, but he did not appeal.  Service connection for lung 
disability was again denied in a March 1993 rating decision.  
The veteran was notified of that decision and of his 
appellate rights with respect thereto, but he did not appeal.  
Consequently, service connection for lung disability may be 
considered on the merits only if new and material evidence 
has been received since the time of the March 1993 
adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2007).

The evidence on file at the time of the March 1993 rating 
decision included service medical records documenting the 
veteran's hospitalization for pneumonia.  The records also 
included VA hospital reports for July 1950, March 1952 and 
July 1952, which show treatment for acute pharnyngitis in 
July 1950 with negative chest X-ray studies.  The evidence 
lastly included private medical records for February 1967 to 
December 1992 showing complaints of dyspnea in 1968, and 
abnormal chest X-ray studies beginning in 1983.  The evidence 
previously of record notably did not include medical opinions 
linking any lung disorder to service.

Evidence added to the record since the March 1993 rating 
decision includes a March 2005 statement by Dr. B. Koehler, 
and May 2005 and February 2006 statements by Dr. Miller.  In 
those statements, the referenced physicians conclude that the 
veteran's current lung disorder is etiologically related to 
service.  

The Board finds the above medical opinions to be clearly new 
and material, given that the evidence previously considered 
did not include any medical evidence suggesting that the 
veteran's claimed lung disorder was etiologically related to 
service.  The veteran's claim for service connection for lung 
disability is therefore reopened.

III.  Service connection

Reopening of the claim does not end the Board's inquiry.  As 
noted previously, service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated during active service.

Factual background

The service medical records are silent for any mention of 
asthma or allergic rhinitis.  They do show treatment for 
nasopharyngitis in December 1945.  The service records 
document that the veteran was hospitalized from January 12, 
1946, to February 15, 1946, for the recent onset of fever, 
chills, a non-productive cough, nasal discharge, and malaise.  
He reported that he smoked 0.5 packs of cigarettes each day.  
Physical examination showed increased breath sounds but no 
rales.  The initial impression was pharyngitis, possible 
atypical pneumonia, and possible infectious hepatitis.  His 
fever cleared shortly following admission.  He eventually 
developed suppressed breath sounds and dullness in the right 
lower lobe region, at which time chest X-ray studies revealed 
evidence of pneumonia over both bases, bilaterally.  The 
veteran was transferred with a diagnosis of pneumonia.

Further workup showed that his sputum was positive for 
pneumococci, and he underwent an uneventful course on a 
penicillin regimen.  By January 26th, his lung fields were 
clearing, and he was afebrile.  By February 9th, however, he 
had rales in the left base, and a chest X-ray study several 
days later suggested bronchiectasis.  Chest X-ray studies on 
February 14th showed clearing lung fields.  The final 
diagnosis was bronchial pneumonia, pneumococcal, of both 
lower lobes.

The service medical records are silent for further reference 
to lung complaints, findings or diagnosis.  The report of his 
discharge examination notes that his pneumonia was not 
expected to result in disability.  The entry for recording 
physical findings as to the lungs refers to the history of 
pneumonia, and reads "NAN."  Chest X-ray studies were 
negative. 

A July 1950 VA hospital report shows that the veteran was 
admitted with a diagnosis of left lower lobe pneumonitis.  He 
reported working as a farmer.  His lungs were clear on 
physical examination, and chest X-ray studies were negative.  
He was placed on penicillin therapy, and his symptoms rapidly 
resolved by the time he was seen by the consulting physician.  
The final diagnosis was acute pharyngitis.
 
VA hospital reports for March 1952 and July 1952, though 
concerned with complaints unrelated to the respiratory 
system, note that chest X-ray studies were negative.

Private medical records for February 1967 to July 2006 show 
that the veteran stopped smoking in 1967.  A June 1968 entry 
records his previous medical history as including one bout of 
pneumonia, but are thereafter silent for any further mention 
of pneumonia in service until 2003.  The June 1968 entry 
notes that he was experiencing some dyspnea.  The medical 
records for the period between the June 1968 entry and July 
1983 are silent for any complaints, finding or diagnosis of a 
respiratory disorder.  In December 1975, chest X-ray studies 
were negative, and his lungs were clear.  While receiving 
treatment in July 1983 for a non-respiratory ailment, the 
veteran underwent chest X-ray studies which revealed a 
prominent emphysematous bleb in the right apex, and possibly 
tiny blebs in the same region.  The chest was mildly 
hyperexpanded without infiltrates; the diagnosis was 
emphysematous changes.  Subsequent chest X-ray studies 
confirmed the presence of emphysematous changes, and also 
revealed bilateral areas of scarring. 

Beginning in 2001, the private medical records sporadically 
record formal diagnoses of chronic obstructive pulmonary 
disease (COPD).  The records show continued complaints of 
shortness of breath, which were attributed by his treating 
physicians variously to obesity, poor conditioning, or 
cardiac origin (namely, his diagnosed coronary artery 
disease).  The veteran consistently denied paroxysmal 
nocturnal dyspnea.  The private medical records show that in 
January 2003, the veteran reported that he first began 
experiencing allergies in 1985 when cedar trees were planted 
in his region.  He indicated that his symptoms of sneezing, 
congestion, rhinorrea, and post nasal drainage began at that 
time, but he denied any history of wheezing.  He noted that 
he used fertilizer in his farming activities.  He was 
diagnosed as having allergic rhinitis.  The records document 
his report of working for much of his life as a farmer and 
rancher.  

The private records show that in September 2003, he presented 
with symptoms including fever and coughing up blood.  He 
reported that he had an episode of pneumonia in the 1940s, 
with a number of episodes since that time of bronchitis.  The 
examiner diagnosed current respiratory infection consisting 
of either pneumonia or bronchitis.  The next month his 
complaints were attributed to an upper respiratory infection.  
A November 2003 entry notes that the September 2003 episode 
of pneumonia had resolved.  In a December 2005 entry, Dr. 
Miller notes that he had received an interpretation of 
January 1946 and February 1946 X-ray studies of the veteran 
showing pneumonia.  Dr. Miller indicated that no bacterial 
cultures or reports accompanied those interpretations.

On file are VA treatment records for January 1999 to February 
2007, which show that the veteran presented in November 2000 
requesting evaluation in connection with his desire to 
receive compensation for a lung condition originating in 
service.  The more recent records document complaints of 
shortness of breath and seasonal allergies.  Those records 
also document treatment for COPD, and record the veteran's 
assertion that he had been diagnosed with asthma.  Pulmonary 
function tests showed mild restrictive ventilatory defect and 
reduced diffusion capacity.  

The VA records show that in September 2006, he was treated 
for a possible exacerbation of COPD versus pneumonia versus 
bronchiectasis or some other disorder.  He reported that he 
now experienced paroxysmal nocturnal dyspnea, and disclosed a 
history of occupational exposure to hay and silage.  He also 
reported a distant smoking history.  A diagnostic study of 
his chest showed the presence of numerous emphysematous 
bullae and chronic scarring versus pulmonary fibrosis.  The 
treating physician concluded that the veteran likely had 
pulmonary fibrosis, rather than COPD, and that the pulmonary 
fibrosis was likely due to some form of sub acute versus 
hypersensitivity pneumonitis related to occupational 
exposure, possibly "farmer's lung."  The records show that 
the veteran was thereafter hospitalized in October 2006 for 
pulmonary problems of emphysema and pulmonary fibrosis.  On 
another hospitalization, he was found to have pulmonary 
hypertension and pneumonia.

In a March 2005 statement, Dr. B. Koehler indicates that he 
had reviewed the veteran's service medical records.  He 
states that, in his opinion, it was at least as likely as not 
that the veteran's current chronic pneumonia/lung condition 
is related to the lung problems experienced by the veteran in 
service.

In a May 2005 statement, Dr. B. Miller indicates that he 
reviewed the veteran's service medical records showing 
treatment on numerous occasions for what were then felt to 
represent recurrent upper respiratory infections, but which 
Dr. Miller felt represented a history consistent with 
allergic rhinitis and allergic conjunctivitis.  Dr. Miller 
also notes that there were "several related entries" 
regarding pneumonia which was diffuse, non-lobar and often 
involving the lower lobes bilaterally.

Dr. Miller concluded that the veteran's recurrent pneumonia 
more than likely represented an asthmatic pneumonia secondary 
to virals or atypicals.  He additionally noted that the 
frequent episodes of nasal pharyngitis experienced by the 
veteran were typical of patients with allergic rhinitis and 
recurrent secondary viral infections.  He concluded that 
"these" are service related and first occurred in service.  
Dr. Miller attached the specific service medical records he 
relied on, which included the entries relating to the January 
to February 1946 hospitalization and treatment for 
nasopharyngitis in December 1945.  He did not include the 
discharge examination report, or the entry documenting the 
actual results of the sputum smear.

On file is the report of an August 2005 VA examination of the 
veteran.  The examiner indicated that he reviewed the entire 
claims file, including the records showing that the veteran 
was treated to resolution in service for pneumococcal 
pneumonia with antibiotics.  The examiner noted that in more 
recent years, the veteran had developed a variety of medical 
problems including allergic rhinitis, pneumonia in 2003, and 
recent conditions requiring bronchodilators and inhaled 
steroids.  The examiner reviewed the statements of Drs. 
Koehler and Miller, and described them as speculative.  He 
concluded that there was no medical evidence suggesting the 
existence of chronic residuals from the pneumonia in service, 
or demonstrating a correlation between the acute and 
transient pneumonia in service and the current lung 
disorders.  He therefore concluded it was unlikely that the 
current respiratory symptoms were related to the pneumonia in 
service. 

In a February 2006 statement, Dr. Miller notes that the 
veteran was hospitalized in 1946 for dyspnea and coughing, 
but without a fever.  He noted that a January 26, 1946, chest 
X-ray was interpreted to show very slight clearing of the 
left lower lobe pneumonia, while a February 14, 1946, chest 
X-ray showed slight regression of the pneumonic process at 
the left base.  He noted that the veteran reported being 
treated in service with "IM" and intravenous penicillin for 
a prolonged period during hospitalization for 5 weeks, 
without rapid response.   Dr. Miller noted that this was 
inconsistent with a pneumococcal pneumonic process as the 
disease was more acute and generally should have responded to 
penicillin prior to the age of resistant pneumococcal 
pneumonia.  Dr. Miller consequently concluded that the 
veteran most likely had either an atypical organism such as 
Chlamydia or micoplasm when hospitalized, or a viral 
pneumonia with cough and dyspnea.  He noted that a physical 
examination report was not available to clarify whether the 
veteran's symptoms included wheezing.  

Based on the above, Dr. Miller believed it was more likely 
than not that the veteran had non-bacterial pneumonia in 
service, and that this pneumonic process probably represented 
an acute or chronic episode of asthma, consistent with the 
veteran's history of allergic disease.  Dr. Miller also noted 
the veteran's long history of smoking, and explained that the 
veteran's formal lung volumes were consistent with COPD with 
decreased diffusion capacity.  He explained that asthma 
markedly increased the risk of COPD and emphysema, and that 
in view of the long smoking history and probably the asthma 
occurring in service, the veteran's current illness was 
likely service connected.  He recommended that VA grant 
service connection for a disability with asthma preceding the 
development of COPD and probable emphysema.

During a March 2006 hearing before a Decision Review Officer, 
the veteran testified that his current lung problems were 
related to the pneumonia in service.  He indicated that he 
had smoked for about 20 years, but stopped in the 1960s, and 
argued that his smoking history was irrelevant to his current 
lung disorder.  He testified that he had experienced 
respiratory problems intermittently since service, and that 
Dr. Miller had informed him that his problems had turned into 
an asthma.

An August 2006 entry in the VA medical records by a nurse 
practitioner indicates that the veteran reported experiencing 
pneumonia in service, with transient breathing problems since 
that time.  The nurse also noted that the veteran was a 
farmer, and possibly experienced occupational exposure as 
well, in addition to the history of smoking.  The nurse 
indicated that while the relationship of the service 
pneumonia to the current lung disorder was unclear, it was at 
least as likely as not that some type of relationship did 
exist.

On file is a February 2007 treatment note by a VA physician.  
He noted that the veteran presented with COPD and recurrent 
pneumonia.  The physician concluded, without explanation, 
that the veteran had a severe pneumonia in service, which 
likely damaged the lungs and contributed to the recurrent 
lung problems.

The veteran was afforded a VA examination in May 2007, which 
was conducted by the same physician who authored the February 
2007 VA treatment note.  The examiner referenced the 
September 2006 VA treatment of the veteran for pulmonary 
problems, particularly the veteran's report of a long history 
of occupational exposure to hay and silage.  He also noted 
the chest X-ray evidence of interstitial scarring.  The 
examiner noted that correlation with the history reported in 
September 2006 suggests the veteran may currently have 
hypersensitivity pneumonitis or farmer's lung.  The examiner 
therefore concluded that it was highly unlikely that the 
veteran's current lung disorder was caused by the pneumonia 
in service.  He explained that it instead was more likely 
that the current medical problems were due to more recent 
exposures.  In support, he noted that it is doubtful the 
veteran could have engaged in his long history of farming if 
any significant lung impairment had resulted from the 
pneumonia.

Analysis

Service medical records show that the veteran was 
hospitalized with pneumonia for almost one month, following 
which no further respiratory complaints or findings were 
reported.  Although diagnostic studies at one point suggested 
the possibility of bronchiectasis, and though his service 
discharge examination noted the history of pneumonia, no 
abnormal lung findings were recorded on physical examination 
at service discharge, and chest X-ray studies were negative 
for any abnormalities.

Moreover, there is no competent post-service evidence of a 
lung disorder until more than 33 years after service.  
Although the veteran was treated for respiratory complaints 
in 1950 initially thought to represent pneumonitis, those 
complaints were attributed ultimately to pharyngitis.  In 
addition, chest X-ray studies in 1950 and 1952 were negative 
for any abnormalities.  The records show that the veteran 
next reported respiratory complaints in 1968, when he 
presented with shortness of breath.  His shortness of breath 
was not attributed to a lung disorder, and in fact has been 
attributed throughout the years to non-respiratory 
conditions.  The medical records are silent for any reference 
to a lung disorder until 1983, when chest X-ray studies 
revealed emphysematous changes.  Although the presence of 
bronchiectasis was considered in September 2006, that 
disorder was not ultimately diagnosed, and the records 
otherwise do not indicate that the veteran has been diagnosed 
as having bronchiectasis at any point.

Although the veteran contends that he experienced respiratory 
disorders since service (described as intermittent 
bronchitis), and was found by a prospective employer to have 
a lung abnormality in 1955 or 1956, the Board finds that his 
account lacks credibility.  In this regard, the Board notes 
that the veteran is competent to report experiencing 
respiratory complaints since service.  See Barr v. Nicholson, 
21 Vet. App. 303, 307 (2007).  He arguably is also competent 
to report what he was told by Alcoa about a lung abnormality.  
See Jandreau v. Nicholson, 492 F.3d 1376, 1377 (Fed. Cir. 
2007).  Once evidence is determined to be competent, the 
Board must determine whether the evidence is also credible.  
Barr, 21 Vet. App. at 308.
 
In this case, the Board finds it particularly noteworthy that 
although the veteran clearly had access to VA facilities in 
the 1950s, and to private facilities since at least 1967, he 
first reported respiratory complaints after the July 1950 
hospitalization in 1968.  He did not mention then, or at any 
point prior to 2005, that lung abnormalities severe enough to 
prevent employment with Alcoa were identified in 1955 or 
1956.  Instead, the records show that the first mention of 
lung problems after the shortness of breath complaint in 1968 
is contained in the September 1983 chest X-ray study.  The 
Board notes that a significant lapse in time between service 
and evidence of post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed Cir. 2000).  
In this case, the Board finds that the considerable gap in 
time between references to respiratory complaints from 1950 
to 1983 militates against the probative value of the 
veteran's account of his symptoms prior to 1983.  The Board 
accordingly finds his account concerning the occurrence of 
symptoms prior to September 1983 lacks credibility.

In short, there is no competent, credible evidence of a lung 
disorder following the bout of pneumonia in service until 
1983. 

In support of his claim, the veteran has submitted statements 
by Drs. Koehler and Miller, as well as the August 2006 
statement by a VA nurse and the February 2007 statement by a 
VA physician.  Dr. Koehler, although stating that the current 
lung disability was related to service, neither provided a 
rationale for his opinion, nor even suggested that he had 
reviewed any of the postservice medical records.  The Board 
moreover points out that Dr. Koehler's treatment records for 
the veteran do not even mention the service pneumonia until 
at least 2003.  Similarly, there is no indication that the VA 
nurse reviewed the claims files, and he offered no rationale 
for his feeling that there was some type of relationship 
between the service pneumonia and the current disorder.  To 
the extent he relied on the veteran's history of respiratory 
complaints between discharge and 1983, as already discussed, 
the veteran's account of his symptoms for that period lacks 
credibility.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(Board may reject medical opinion based on appellant's 
statement that is contradicted by other facts in record).

The February 2007 opinion by the VA physician also provided 
no rationale, or indication that it was based on a review of 
the claims files.  In any event, the same physician, after 
actually reviewing the claims file in connection with the May 
2007 VA examination, changed his opinion, and concluded 
instead that the veteran's disorder was related to 
occupational exposure outside of service.  Given the initial 
deficiencies in the February 2007 opinion, and the May 2007 
modification of that opinion, the Board finds that the 
February 2007 opinion lacks probative value.

Dr. Miller, after reviewing certain service medical records, 
concluded that the veteran's lung disorder is etiologically 
related to service.  The Board points out, however, that his 
opinion is predicated on an inaccurate understanding of the 
service medical records, and several unsupported assumptions.  
Dr. Miller essentially concludes that the service physicians 
incorrectly diagnosed the service pneumonia as bacterial in 
origin, and posits instead that the process was caused by 
acute or chronic asthma.  He opinion rests on the belief that 
no tests to confirm the bacterial origin of the pneumonia 
were conducted, that no examinations of the veteran 
specifically noted the absence of wheezing, and that the 
veteran had evidence of allergic rhinitis as represented by 
episodes of recurrent nasopharyngitis (which in his opinion 
makes it consistent that an asthmatic pneumonia would 
appear).  He asserts that the asthma in service, coupled with 
the smoking history, essentially predisposed the veteran to 
developing his current COPD.
 
The Board first points out that Dr. Miller is incorrect in 
his assertion that testing was not conducted to determine 
whether the pneumonia was bacterial.  The service medical 
records show that his sputum was positive for pneumococci.  
The Board has no reason to doubt the sputum culture findings.  
Although he also contends that the overly prolonged course of 
treatment with penicillin suggests a non-bacterial origin for 
the pneumonia, and even assuming that penicillin-resistance 
is suggested by the 28-course of treatment, the Board points 
out even Dr. Miller does not contend that penicillin 
resistance was non-existent in the 1940s, as suggested by his 
use of the term "generally."  The Board further points out 
that the diagnosis of pneumococcal pneumonia was made by 
physicians after a prolonged period of treatment and 
observation of the veteran.  

Given the positive sputum smear, the Board affords greater 
weight to the contemporaneous diagnosis of pneumococcal 
pneumonia than to Dr. Miller's current speculation as to the 
nature of the service pneumonia.

The Board also points out that while examinations of the 
veteran in service did not specifically mention the absence 
of wheezing, none of his service physicians at any point 
suggested that he had either asthma or allergic rhinitis.  
This is particularly noteworthy given that the veteran was 
closely observed for almost a month in connection with his 
pneumonia.  Dr. Miller believes that the veteran's recurrent 
nasal pharyngitis in service nevertheless makes it plausible 
that asthma was also present.  Review of the service medical 
records actually discloses only one episode of 
nasopharyngitis, occurring in December 1945, and not 
recurrent episodes.  Moreover, the voluminous post-service 
medical records on file for the period since 1950 are 
entirely silent for any reference to asthma until the veteran 
recently reported that Dr. Miller had diagnosed the disorder.  
Even Dr. Miller has diagnosed the veteran as having asthma by 
history only.  With respect to the allergic rhinitis Dr. 
Miller's opinion relies heavily on, the postservice medical 
records (which Dr. Miller either did not review, or decided 
not to address) show that the veteran himself reported that 
he first experienced allergies in 1985, and in response to a 
specific postservice triggering event.
 
In short, the Board affords greater weight to service records 
showing that the pneumonia was bacterial in origin than to 
Dr. Miller's recent speculation as to the nature of the 
pneumonia, and finds that Dr. Miller's opinion that the 
veteran nevertheless had allergic rhinitis and asthma in 
service (which in turn is responsible for the current lung 
disorder) is unsupported by the service and postservice 
medical records which show the onset of those disorder 
decades after service.  The Board concludes that Dr. Miller's 
opinions lack any probative value.

The Board notes in passing that to the extent Dr. Miller 
believes that the veteran's service smoking history played a 
role in the development of the current lung disorder, service 
connection for the claimed disorder as a result of tobacco 
use is legally precluded in this case.  See 38 U.S.C.A. § 
1103 (West 2002).
 
In contrast, VA obtained medical opinions in August 2005 and 
May 2007, both of which determined that there was no link 
between the current disorder and service.  Both examinations 
were based on a review of the claims files, including the 
opinions of Drs. Koehlers and Miller.  The May 2007 opinion 
in particular persuasively noted that the veteran's lifelong 
occupation itself provided numerous opportunities for 
exposure that were actually consistent with the lung disorder 
he developed, and that the length of time the veteran worked 
suggested that he did not in fact experience any residual 
condition of significance from the service pneumonia.

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  "[i]t is not error for the BVA to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reason or bases.  It is 
the responsibility of the [Board] ... to assess the credibility 
and weight to be given to evidence."  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

In this case, and for the reasons already discussed, the 
Board finds that the August 2005 and May 2007 opinions are 
more consistent with the evidence of record than the opinions 
in support of the claim.  The Board concludes that the 
preponderance of the evidence therefore is against the claim.  
As the evidence preponderates against the claim, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 


ORDER

New and material evidence having been submitted, reopening of 
the claim for service connection for lung disability is 
granted.  

Entitlement to service connection for lung disability, 
claimed as residuals of pneumonia, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


